          Case 4:20-cv-05883-JSW Document 78 Filed 09/17/20 Page 1 of 1




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                NORTHERN DISTRICT OF CALIFORNIA
 5                                        OAKLAND DIVISION
 6   IMMIGRANT LEGAL RESOURCE CENTER;                   Case No. 4:20-cv-05883-JSW
     EAST BAY SANCTUARY COVENANT;
 7   COALITION FOR HUMANE IMMIGRANT                     [PROPOSED] ORDER GRANTING
     RIGHTS; CATHOLIC LEGAL IMMIGRATION                 PLAINTIFFS’ REQUEST FOR
 8   NETWORK, INC.; INTERNATIONAL                       SUPPLEMENTAL BRIEFING
     RESCUE COMMITTEE; ONEAMERICA;
 9   ASIAN COUNSELING AND REFERRAL                      Assigned to Hon. Jeffrey S. White
     SERVICE; ILLINOIS COALITION FOR
10   IMMIGRANT AND REFUGEE RIGHTS,                      Date:          September 25, 2020
                                                        Time:          9:00 a.m.
11                  Plaintiffs,                         Courtroom:     5, 2nd Floor
12          v.                                          JURY TRIAL DEMANDED
13   CHAD F. WOLF, under the title of Acting
     Secretary of Homeland Security; U.S.
14   DEPARTMENT OF HOMELAND SECURITY;
     KENNETH T. CUCCINELLI, under the title of
15   Senior Official Performing the Duties of the
     Deputy Secretary of Homeland Security; U.S.
16   CITIZENSHIP & IMMIGRATION SERVICES
17
                    Defendants.
18

19          This matter is before the Court on Plaintiffs’ Request for Supplemental Briefing under Civ.
20   L.R. 7-3(d) and 7-11. Having considered Plaintiffs’ Request, the Court GRANTS the Request and
21   ORDERS that both Plaintiffs and Defendants shall file supplemental briefs addressing the additional
22   documents by Monday, September 21, 2020 at 12 p.m. PST.
23          The Court further ORDERS that the supplemental briefs shall not exceed 5 pages each.
24          SO ORDERED.
25

26    DATED: September 17, 2020
                                                        Hon. Jeffrey S. White
27                                                      United States District Judge

28
                          [PROPOSED] ORDER GRANTING PLAINTIFFS’
                 REQUEST FOR SUPPLEMENTAL BRIEFING, Case No. 4:20-cv-05883-JSW
